 


114 HR 5074 IH: To prohibit the provision of Federal funds to any State or local educational agency that denies or prevents participation in constitutional prayer in schools.
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5074 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2016 
Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To prohibit the provision of Federal funds to any State or local educational agency that denies or prevents participation in constitutional prayer in schools. 
 
 
1.Funding Contingent on Respect for Constitutional School Prayer
(a)In generalNotwithstanding any other provision of law, no funds made available through the Department of Education shall be provided to any State or local educational agency that has a policy of denying, or that effectively prevents participation in, constitutional prayer in public schools by individuals on a voluntary basis. (b)LimitationNo person shall be required to participate in prayer, or shall influence the form or content of any constitutional prayer, in public schools.  
 
